           Case 1:20-cr-00085-KPF Document 12 Filed 06/10/20 Page 1 of 2



                                                       U.S. Department of Justice

                                                       Criminal Division



                                                       June 10, 2020


Via ECF
                                                            MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 10007

       Re:     United States v. Robert McGraw, 1:20-cr-85

Dear Judge Failla:

        The parties respectfully submit this joint letter seeking an adjournment of the status hearing
currently scheduled for June 12, 2020.

        On February 28, 2020, the parties appeared before the Court for a status hearing, in which
the parties represented that they were in active plea negotiations. The Court granted the parties’
joint request to set a further status hearing for June 12, 2020, to enable the parties to continue these
discussions. The Court also granted the government’s oral motion to exclude time under the
Speedy Trial Act from February 28, 2020, to June 12, 2020.

        Since the status hearing on February 28, 2020, the parties have been working diligently
towards a resolution in this matter. The parties are confident that an agreement will be reached in
this case but additional time is needed to resolve some outstanding issues. Accordingly, the parties
respectfully request that the Court adjourn the status hearing currently scheduled for June 12, 2020,
for approximately 30 days to a date that is amenable to the Court.

        In addition, the parties request that the Court exclude time under the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), from June 12, 2020, to the new date for the status hearing in this case.
The parties believe an exclusion of time is warranted because the parties are in active plea
negotiations, and the defendant needs additional time to have a meaningful opportunity to confer
with his attorney. Thus, the parties respectfully submit that the ends of justice outweigh the
interests of the defendant and the public in a speedy trial, and an exclusion of time under Section
3161(h)(7)(A) is appropriate.

       .




                                                   1
              Case 1:20-cr-00085-KPF Document 12 Filed 06/10/20 Page 2 of 2



            For the reasons discussed above, the parties respectfully request that the Court adjourn the
    status conference currently scheduled for June 12, 2020, and to exclude the time from June 12,
    2020, to the date of the continued status hearing under the Speedy Trial Act.

                                                         Respectfully submitted,

                                                         Caitlin Cottingham
                                                         Danny Nguyen
                                                         U.S. Department of Justice

                                                         Eric Siegle
                                                         Counsel for Robert McGraw


Application GRANTED. The status conference currently scheduled for June 12,
2020, is hereby ADJOURNED to August 6, 2020, at 10:00 a.m. It is further
ORDERED that time is excluded under the Speedy Trial Act between June 12,
2020, and August 6, 2020. The Court finds that the ends of justice served by
excluding such time outweigh the interests of the public and Defendant in a
speedy trial because it will permit the parties to further consider a pre-
trial disposition of this matter.

Dated:     June 10, 2020                             SO ORDERED.
           New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
